PARKER, Judge.
The summary judgment from which plaintiff attempts to appeal does not adjudicate the rights and liabilities of all the parties. It contains no determination by the trial judge that “there is no just reason for delay.” Therefore, this is not a final judgment and is not presently “subject to review either by appeal or otherwise.” G.S. 1A-1, Rule 54 (b) ; Leasing, Inc. v. Dan-Cleve Corp., 25 N.C. App. 18, 212 S.E. 2d 41 (1975), cert. *335denied, 288 N.C. 241 (1975) ; Arnold v. Howard, 24 N.C. App. 255, 210 S.E. 2d 492 (1974).
Appeal dismissed.
Judges Morris and Martin concur.